Case 3:18-cv-00590-BJD-PDB Document 23 Filed 11/20/20 Page 1 of 3 PageID 72




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA ex rel,
 THOMAS HEYCK,

                      Plaintiffs,              Case No. 3:18-cv-590-J-39PDB

 v.

 MORI, BEAN & BROOKS, P.A,

                   Defendant.
 ______________________________/


                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a), and in accordance with the terms

of the settlement agreement effective as of November 2, 2020, that has been reached among

the United States, the Relator, and the Defendants, the United States and Relator hereby

stipulate, through their undersigned counsel, to dismissal of this case.

       In accordance with the Settlement Agreement, dismissal shall be:

       (1) with prejudice to the Relator, subject to the terms of the Settlement Agreement;

       (2) with prejudice to the United States as to the allegations described in the

       Settlement Agreement, subject to the terms of the Settlement Agreement; and

       (3) otherwise without prejudice to the United States.

       The Parties request that the Court retain jurisdiction for purposes of enforcing the

Settlement Agreement and resolving any disputes arising under the Settlement Agreement.
Case 3:18-cv-00590-BJD-PDB Document 23 Filed 11/20/20 Page 2 of 3 PageID 73




Dated: November 20, 2020               Respectfully submitted,


                                       MARIA CHAPA LOPEZ
                                       United States Attorney


                                 By:   /s/ Sean P. Keefe
                                       SEAN P. KEEFE
                                       Assistant United States Attorney
                                       Florida Bar No: 0413828
                                       400 North Tampa St., Suite 3200
                                       Tampa, FL 33602
                                       Telephone: (813) 274-6000
                                       Fax: (813) 274-6200
                                       Email: sean.keefe@usdoj.gov
                                       Counsel for the United States of America

                                       /s/ Shauna B. Itri
                                       Shauna B. Itri, Esq.
                                       Seeger Weiss LLP
                                       1515 Market Street, Suite 1380
                                       Philadelphia, PA 19102
                                       sitri@seegerweiss.com

                                       Steven G. Wenzel, Esq.
                                       Wenzel Fenton Cabassa, P.A.
                                       1110 North Florida Avenue, Suite 300
                                       Tampa, FL 33602
                                       swenzel@wfclaw.com
                                       Counsel for Qui Tam Relator
Case 3:18-cv-00590-BJD-PDB Document 23 Filed 11/20/20 Page 3 of 3 PageID 74




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 20th day of November, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will provide

electronic service to all counsel of record.

                                               /s/ Sean P. Keefe_______
                                               SEAN P. KEEFE
                                               Assistant United States Attorney
